                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JEFFREY BAKER, an individual

               Plaintiff,

v.                                                 Case No: 2:17-cv-403-FtM-38MRM

ADVANCED IMAGING OF PORT
CHARLOTTE, LLC,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy's Report and

Recommendation (Doc. 36), recommending that Plaintiff Jeffrey Baker’s Motion for

Attorney’s Fees & Costs (Doc. 35) be granted. No party has objected to the Report and

Recommendation, and the period to do so has lapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). Absent specific objections, there is no requirement that a district judge

review factual findings de novo, and the court may accept, reject, or modify the findings



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993). The district judge reviews legal conclusions de novo, even with no objection.

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Here, Judge McCoy found Plaintiff’s request for $12,650.00 in attorney’s fees (46

hours at a rate of $275.00 an hour) and $400.00 in costs to be reasonable. After

independently examining the file and on consideration of Judge McCoy’s findings and

recommendation, the Court accepts and adopts the Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      United States Magistrate Judge Mac R. McCoy's Report and Recommendation

(Doc. 36) is ACCEPTED AND ADOPTED.

      (1) Plaintiff Jeffrey Baker’s Motion for Attorney’s Fees & Costs (Doc. 35) is

          GRANTED, and Plaintiff is awarded $12,650.00 in attorney’s fees and $400.00

          in costs.

      (2) The Clerk of the Court is DIRECTED to amend the judgment to include the

          amounts awarded herein.

      DONE and ORDERED in Fort Myers, Florida this 24th day of January, 2019.




Copies: All Parties of Record




                                           2
